

THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into as of the 1st day of
September, 2016 (the "Effective Date"), by and between MICHAEL MAGNUSSON (the
"Employee") and JETFLEET MANAGEMENT CORP., a California corporation (the
"Company"). The Company and Employee may be referred to together as the
"Parties."  In consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


For ease of reference, this Agreement is divided into the following parts, which
begin on the pages indicated:


FIRST PART:  TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS
DURING EMPLOYMENT (Sections 1-5, beginning on page 2)




SECOND PART:  COMPENSATION AND BENEFITS IN CASE OF ACTUAL OR CONSTRUCTIVE
TERMINATION (Section 6, beginning on page 8)




THIRD PART:  SUCCESSORS, ARBITRATION, EMPLOYEE REPRESENTATIONS, MISCELLANEOUS
PROVISIONS, CODE SECTION 409A, SIGNATURE PAGE (Sections 7-10, beginning on page
7)


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------





FIRST PART:  TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS
DURING EMPLOYMENT


Section 1.        Term of Employment


(a) Basic Rule.  The Company agrees to employ the Employee in the capacity of
Managing Director and the Employee agrees to such employment.  Employee's
employment with the Company shall begin on September 1, 2016 ("Effective Date of
Employment").


(b) Initial Term. The Company agrees to continue the Employee's employment, and
the Employee agrees to remain in employment with the Company, from the Effective
Date of Employment, until the earliest of:


(1) August 31, 2019 ("Initial Term Expiration Date"); or


(2) The date of the Employee's death or when  the  Employee's  employment
terminates pursuant to Subsections (c), (d), (e) or (f) below.


(c) Automatic Extensions.  The term and provisions of this Agreement shall
automatically extend for additional one-year periods if Employee remains
employed on and after the Initial Term Expiration Date, unless either party
notifies the other in writing to the contrary at least 90 days prior to the
applicable expiration that it, or he, does not want the term to so extend.  The
Initial Term, and if applicable, any automatic extensions pursuant to this
subsection (c) is hereinafter referred to as the "Employment Period"


(d) Termination By Company for Cause.  The Company may terminate the Employee's
employment at any time for Cause.  For all purposes under this Agreement,
"Cause" shall mean (1) a material breach by the Employee of his/her duties and
responsibilities as set forth under this Agreement, resulting from other than
the Employee's complete or partial incapacity due to physical or mental
disability or impairment, as defined in Section 1(e) below and except as
otherwise required by law, (2) a willful act by the Employee that constitutes
gross misconduct and that is materially injurious to the Company, (3) a willful
breach by the Employee of a material provision of this Agreement, (4) an
egregious violation by the Employee of one of the Company's General Standards of
Conduct as set forth in the Manual (as defined in 2(c) below), or (5) a material
and willful  violation of a federal or state law or regulation applicable to the
business of the Company that is materially and demonstrably injurious to the
Company.  No act, or failure to act, by the Employee shall be considered
"willful" unless committed without good faith and without a reasonable belief
that the act or omission was in the Company's best interest.


However, if such Cause is reasonably curable, the Company shall not terminate
the Employee's employment hereunder unless the Company first gives written
notice of its intention to terminate and of the grounds for such termination,
and the Employee has not, within sixty (60) days following receipt of notice,
cured such Cause.  In the event of a termination for Cause by the Company,
Employee shall be entitled to receive his salary and benefits through the date
of termination.


(e) Termination by Company for Disability. The Company may terminate the
Employee's employment for Disability by giving the Employee written notice.  For
all purposes under this Agreement, "Disability" shall mean, unless otherwise
required by law, any physical or mental incapacitation that results in
Employee's inability to perform his duties and responsibilities for the Company
for a total of 120 days during any 12 month period, as determined by the
Company's Chief Executive Officer ("CEO") in the CEO's good-faith judgment,
except as otherwise required by law.  Disability will be deemed to have occurred
on the 120th day of such inability to perform.  In the event that the Employee
resumes the performance of substantially all of the Employee's duties under this
Agreement before the termination of the Employee's employment under this Section
becomes effective, the notice of termination shall automatically be deemed to
have been revoked.  In the event of a termination for Disability by the Company,
Employee shall be entitled to receive his salary and benefits through the date
of termination.


(f) Termination by Employee For Good Reason.  The Employee may terminate his
employment with the Company for Good Reason.  Termination shall be for "Good
Reason" if:  (1) there is a material and adverse change in Employee's position,
duties, responsibilities, or status with Company; (2) there is a reduction in
Employee's salary or benefits then in effect, other than a reduction comparable
to reductions generally applicable to similarly situated employees of the
Company; (3) the Company materially breaches this Agreement; or (4) on or before
the initial Term Expiration Date, there is a Change of Control.  Employee agrees
to deliver the Company written notice of his termination for Good Reason no
later than 30 days after the occurrence of any such event in order for
Employee's termination for Good Reason to be effective hereunder; such
termination for Good Reason will not be effective until the 30th day following
receipt of such written notice by the Company and such termination shall not be
deemed to be for "Good Reason" hereunder unless the circumstance giving rise to
Employee's Good Reason remains uncured at the end of such 30-day period.  If
Employee terminates this Agreement for Good Reason, he is entitled to the
payments described in Section 6 below.


For purposes of this Agreement, except as otherwise specified herein, "Change in
Control" means: the consummation of: (1) a plan of complete liquidation of the
Company, (2) an agreement for the sale or disposition of the Company or all or
substantially all of the Company's assets, (3) a plan of merger or consolidation
of the Company with any other corporation, or (4) a similar transaction or
series of transactions involving the Company, however, if after any of the
transactions discussed in (1) through (4) of this Section 1(f) the Company's
shareholders immediately before the transaction continue to own at least a
majority of the voting securities of the new (or continued) entity immediately
after the transaction, in substantially the same proportion as their respective
ownership prior to the transaction, then (1) through (4) of this Section 1(f)
will not be considered a Change in Control.  Notwithstanding the foregoing, for
purposes of this Agreement only, no merger or any other transaction between
Company and AeroCentury Corp ("ACY") constitutes a "Change of Control."




Section 2.        Duties and Scope of Employment


The Company agrees to employ the Employee for the Employment Period in the
position of Managing Director, subject to the overall direction and authority of
the CEO.  Employee shall be given such duties, responsibilities and authorities
as are appropriate to his position including, without limitation:



i.
strategic planning and management of all aircraft acquisition, leasing and
remarketing activities managed by the Company under the Management Agreement
between the Company and ACY and any other agreements entered into by the Company
for management of aircraft portfolios;

ii.
assume role of Chief Executive Officer of ACY, including, without limitation,
reporting to the ACY Board of Directors and assuming any responsibilities as
designated by the ACY Board of Directors, review and execution of audit
representation letters, review and certification of ACY federal and/or state
securities, stock exchange and other administrative filings requiring  execution
in employee's capacity as Chief Executive Officer of ACY;

iii.
representing ACY at industry conferences worldwide; and

iv.
assist in ACY debt and equity capital raising activities.



(b) Obligations.  During the Employment Period, the Employee shall devote such
business efforts and time to the business and affairs of the Company as are
needed to carry out his duties and responsibilities hereunder, subject to the
overall supervision of the Company's Board of Directors.  The foregoing shall
not preclude Employee from engaging in appropriate civic, charitable or
religious activities or from devoting a reasonable amount of time to private
investments or from serving on the boards of directors of other entities, as
long as such activities and service are disclosed to CEO and do not interfere or
conflict with the Employee's responsibilities to the Company.  Employee will
perform his duties and responsibilities hereunder to the best of his abilities
in a diligent, trustworthy, businesslike and efficient manner.


(c) Employment Manual.  Employee shall comply with and be subject to all terms
of the JMC Employee Handbook, as may be amended from time to time with notice to
all employees at the Company's discretion (the "Manual"); provided, however,
that terms set forth in this Agreement that conflict with terms of the Manual
shall supersede such terms in the Manual.  Employee hereby acknowledges receipt
of such Manual, and that he has read and reviewed the term contained therein.


(d) Confidentiality Agreement.  As a condition of Employee's employment,
Employee shall execute, deliver, and comply at all times with, the
Confidentiality Agreement in the form attached as Exhibit A hereto.


(e) Inventions and Patents.  Employee acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
relate to the Company's or any of its affiliates' actual or anticipated
business, research and development or existing or future products or services
and that are conceived, developed or made by Employee (1) in the course of
Employee's employment with the Company; or (2) during Employee's employment with
the Company if related to the Company's actual or anticipated business, research
and development ("Work Product"), belong to the Company or such affiliate.
Employee shall promptly disclose such Work Product to the Company and perform
all actions requested by the Company (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). Any work
product that constitutes a pre-existing invention consistent with California
Labor Code Sections 2870 and 2872 or other applicable law is specifically
excluded from this provision.  Employee agrees to disclose any such work product
prior to beginning employment with the Company and to complete the appropriate
forms.


(f) Additional Acknowledgments: Employee acknowledges that the provisions of
Sections 2 (d) and 2(e) are in consideration of: (i) employment with the Company
and (ii) additional good and valuable consideration as set forth in this
Agreement. Employee expressly agrees and acknowledges that the restrictions
contained in Sections 2(d) and 2(e) do not preclude Employee from earning a
livelihood, nor do they unreasonably impose limitations on Employee's ability to
earn a living. Employee acknowledges that he/she has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Employee by this Agreement.


Section 3.        Compensation


(a) Base Salary. During the Employment Period, the Company agrees to pay the
Employee as compensation for services a base salary at the annual rate of
$350,000 (the "Base Salary"), or at such higher rate as the Company may
determine from time to time.  The Base Salary specified in this Section 3,
together with any increases in such that the Company may grant from time to
time, and together with any reductions made in accordance with this Section 3,
is referred to in this Agreement as "Base Compensation".  Such Base Compensation
shall be payable in accordance with the standard payroll procedures of the
Company and shall be subject to customary withholdings.  Once the Company has
increased such Base Salary, it thereafter shall not be reduced; provided,
however, that such salary (including any increases) may be reduced by the
Company if the Employee commits an act or omission that meets the definition of
Cause, as defined in Section 1(d).




(b) Bonus Compensation. Employee shall earn bonus compensation for any calendar
year as set forth in this subsection.


i.
In each calendar year, if the pre-tax, pre-bonus profit of the Company is
greater than $750,000 ("Target Earnings"), then Employee shall be paid a fixed
bonus ("Fixed Bonus") of $50,000; provided however, that for fiscal year 2016,
if Target Earnings are reached for that year, Employee shall earn a Fixed Bonus
of $17,000 reflecting the partial year of employment; provided, further, that
Employee must be employed on the last day of the calendar year in order to be
eligible to receive this fixed bonus amount for that calendar year, and such
bonus shall not be pro-rated for a partial year of employment after fiscal year
2016.  Upon determination that Target Earnings are reached for a particular
calendar year, the Company will pay the amount no later than March 15th
following the end of said calendar year.

ii.
Notwithstanding the language in Section 3(b)(i), if Employee has either been
terminated without Cause (as described in Section 1(d)) or has terminated
employment for Good Reason (as described in Section 1(f)) and Target Earnings
are reached for the year in which Employee has been terminated pursuant to
Section 1(d) or has terminated employment pursuant to Section 1(f), then
Employee shall be entitled to receive a pro-rated Fixed Bonus based on the
partial final year of Employment.

iii.
In each calendar year, Employee may, but is not required to, receive an
additional discretionary bonus, at the total discretion of the CEO of the
Company.  Upon determination by the CEO of such bonus to be paid, the Company
will pay the bonus amount as quickly as possible in lump sum, but no later than
March 15th following the end of said  calendar year.

iv.
For the avoidance of doubt, any compensation paid pursuant to this subsection
3(b) shall not be deemed a part of Employee's Base Salary, nor constitute an
increase in Base Salary for purposes of subsection 3(a) above.



Section 4.        Employee Benefits


(a) Benefits. During the term of employment under this  Agreement, the Employee
shall be eligible to participate in the employee benefit plans and executive
compensation and fringe benefit programs maintained by the Company, including
life, disability, health, accident and other insurance programs for Employee and
eligible dependents, paid vacations, and similar plans or programs, as set forth
in the Manual, subject in each case to the generally applicable terms and
conditions of the plan or program in question and to the discretion and
determinations of any person, committee or entity administering such plan or
program. Employee will be responsible for all costs related to his/her
retirement contributions.


(b) Paid Vacation. Employee shall be entitled to five weeks (25 days) of
vacation annually, with a carryover of unused, accrued vacation at year-end;
however, Employee may not accrue more than two times the amount of his annual
vacation entitlement (e.g., 50 days). Once this maximum is reached, all further
accruals will cease.  Vacation accruals will recommence after the Employee has
taken vacation and his accrued hours have dropped below the maximum accrual
amount. Employee shall earn a pro-rata number of vacation days in calendar year
2016 based on the portion of 2016 calendar year employed.


Section 5.   Business Expenses and Travel


During the term of employment under this Agreement, the Employee shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in  connection  with the  Employee's  duties  hereunder.  The
Company shall reimburse the Employee for such expenses upon presentation of an
itemized account and appropriate supporting documentation, all in accordance
with generally applicable policies established by the Company.  Notwithstanding
the Company's corporate travel policy as set forth in the Manual, flights within
North America and flight segments of five hours or less shall be booked in
upgrade economy class that provides extra legroom ("Economy Plus").  Flights of
greater than five hours will be booked in Economy Plus or Business Class,
depending on availability and cost.


SECOND PART:  COMPENSATION AND BENEFITS IN CASE OF TERMINATION


Section 6. Termination By Company Without Cause, Or By Employee For Good Reason


In the event that, during the term of this Agreement, the Employee's employment
terminates in a Qualifying Termination, as defined in Subsection (a), the
Employee shall be entitled to receive the payments described in Subsections (b)
and (c), on the condition that Employee executes a general release, the content
of which will be mutually agreed to between Employer and Employee at the time of
the Qualifying Termination, in a form substantially similar to the Severance
Agreement and General Release attached as Exhibit B to this Agreement.


(a)     Qualifying Termination.  A Qualifying Termination occurs if:


i. The Company terminates the Employee's employment for any reason other than
Cause (as described in Section 1(d)) or Disability (as described in Section
1(e)) of this Agreement; or


ii. The Employee terminates his employment with the Company for Good Reason (as
described in Section 1(f)).


(b) Severance.  The Company shall continue to pay to the Employee on a
semi-monthly basis the Employee's Base Compensation in effect on the date of the
employment termination for the period from termination to Expiration Date.


(c) Mitigation Obligation.  In the event of a Qualifying Termination and
Employee obtains subsequent employment prior to the date that, but for the
Qualifying Termination, would have been the scheduled expiration date of this
Agreement, then Employee's periodic severance payments shall be reduced by an
amount equal to 75% of the compensation received from Employee's new employer.




THIRD PART:       SUCCESSORS, EMPLOYEE REPRESENTATIONS, MISCELLANEOUS
PROVISIONS, CODE SECTION 409A, SIGNATURE PAGE


Section 7.    Successors


(a)
 Company's Successors.  The Company shall require any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company's business and/or
assets, by an agreement in substance and form satisfactory to the Employee, to
assume this Agreement and to agree expressly to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession.  The Company's failure to obtain such
agreement prior to the effectiveness of a succession shall be a breach of this
Agreement and shall entitle the Employee to all of the compensation and benefits
to which the Employee would have been entitled hereunder if the Company had
involuntarily terminated the Employee's employment without Cause or Disability,
on the date when such succession becomes effective. For all purposes under this
Agreement, the term "Company" shall include any successor to the Company's
business and/or assets that executes and delivers the assumption agreement
described in this Subsection (a) or that becomes bound by this Agreement by
operation of law.



(b)
Employee's Successors.  This Agreement and all rights of the Employee hereunder
shall inure to the benefit of, and be enforceable by, the Employee's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.



Section 8: Employee Representations


Employee hereby represents and warrants to the Company that (i) the execution,
delivery and performance of this Agreement by Employee does not and will not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Employee is a party or by which
he or she is bound, (ii) Employee is not a party to or bound by any employment
agreement, non-compete agreement, or confidentiality agreement with any other
person or entity (other than a Nondisclosure Agreement with Employee's prior
employer, the terms of which he has disclosed to the Company and which he does
not expect to materially interfere with the performance of his obligations
hereunder) and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Employee,
enforceable in accordance with its terms.  Employee hereby acknowledges and
represents that he has had the opportunity to consult with independent legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.

 
Section 9. Code Section 409A


(a) The parties hereto intend that all benefits and payments to be made to the
Employee hereunder will be provided or paid to him in compliance with all
applicable provisions of Code Section 409A. This Agreement shall be construed
and administered in accordance with such intent. If any provision of this
Agreement (or of any award of compensation) would cause Employee to incur any
additional tax or interest under Code Section 409A, the Parties will negotiate
in good faith to amend this Agreement as necessary to comply with Section 409A
in a manner that preserves the original intent of the Parties to the extent
reasonably possible.  No action or failure to act, pursuant to this Section 9,
shall subject the Company to any claim, liability, or expense, and the Company
shall not have any obligation to indemnify or otherwise protect the Employee
from the obligation to pay any taxes pursuant to Section 409A of the Code.


(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." The determination of whether and when a
separation from service has occurred for purposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.


(c) For purposes of Section 409A, each payment made after termination of
employment, including any COBRA continuation reimbursement payments, will be
considered one of a series of separate payments.


(d) Any amount that the Employee is entitled to be reimbursed under this
Agreement that may be treated as taxable compensation, including any gross-up
payment, will be reimbursed to the Employee as promptly as practical and in any
event not later than the end of the calendar year following the calendar year in
which the expenses are incurred. The amount of the expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
for reimbursement in any other calendar year, except as may be required pursuant
to an arrangement providing for the reimbursement of expenses referred to in
Section 105(b) of the Code.


(e) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of Base Salary,
Base Compensation, or other compensation is to be paid for a specified
continuing period of time beyond the date of termination of the Employee's
employment in accordance with the Company's payroll practices (or other similar
term), the payments of such Base Salary, Base Compensation, or other
compensation shall be made on a semi-monthly basis.


Section 10. Miscellaneous Provisions


(a) Amendment and Waiver.  No provision of this Agreement shall be modified,
waived, or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.


(b) Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties (whether
written or oral, and whether express or implied), which may have related to the
subject matter hereof in any way.


(f) Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, or emailed at the following address:


To Employee:
Michael Magnusson
__________________
__________________


To Company:
Toni Perazzo
JetFleet Management Corp.
1440 Chapin Avenue #310, Burlingame, CA 94010
___________________


Any notice under this Agreement shall be deemed to have been received when
personally delivered or  three (3) days after it is sent via email or deposited
in the U.S. mail, as specified above.  Either party may change its address for
notices by giving notice to the other party in the manner specified in this
Section.


(d) Choice of Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the State of California.


(e) Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.  In the
event any ruling of any court or governmental authority calls into question the
validity of any portion of this Agreement, the parties hereto shall consult with
each other concerning such matters and shall negotiate in good faith a
modification to this Agreement which would obviate any such questions as to
validity while preserving, to the extent possible, the intent of the parties and
the economic and other benefits of this Agreement and the portion thereof whose
validity is called into question.


(f) Arbitration.  Any dispute or controversy arising out of the Employee's
employment relationship with Company, or the termination thereof, or the
validity, enforcement, or breach of this Agreement (including this section)
shall be resolved by binding  arbitration, in accordance with the
then-applicable Employment Dispute Resolution rules ("Rules") of the American
Arbitration Association (which can be viewed at www.adr.org/aaa/faces/rules),
except that nothing in this Section 10(f) shall require arbitration of disputes
or claims that are excluded from coverage by law. The arbitration shall take
place in San Francisco, California, and shall be conducted by one (1) arbitrator
appointed in accordance with the Rules.  Judgment may be entered on the
arbitrator's award in any court having jurisdiction.


The Company and Employee agree that any dispute in arbitration will be brought
on an individual basis only, and not on a class, collective, or representative
basis on behalf of others (this specific agreement to be referred to as the
Class Action Waiver.)  The Class Action Waiver does not apply to any claim that
Employee brings on behalf of both himself and others under the California
Private Attorneys General Act.


 (g) Attorneys' Fees.  If any action is brought to enforce the rights and
obligations set forth herein, the prevailing party shall be entitled to receive
all of the fees and costs, including reasonable attorneys' fees, incurred in the
action.  Any fees and costs awarded under this provision shall be in addition to
any other relief awarded to the prevailing party.


 (h) No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this Subsection (h) shall be void.


(i) Employment Taxes.  All payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes.


(j)  Counterparts:  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.  Employee represents that he has consulted (or has had the
opportunity to consult) with his own counsel prior to execution of this
Agreement.






EMPLOYEE
MICHAEL MAGNUSSON


 ________________________________


COMPANY
JETFLEET MANAGEMENT CORP.


________________________________
    By:  Toni M. Perazzo, President

--------------------------------------------------------------------------------





ATTACHMENT A
EMPLOYEE CONFIDENTIALITY AGREEMENT


("Employee") in consideration of his employment by JetFleet Management Corp.,
("JMC") represents and agrees with JMC as follows:


1. Employee understands that the JMC is engaged in a continuing business of
aircraft leasing businesses. Employee further understands that in his position
with JMC he will have access to and, in some cases, develop or derive
confidential and proprietary information of JMC, its clients and business
associates.


2. Employee understands and acknowledges that his employment by JMC creates a
fiduciary relationship of confidence and trust with respect to all proprietary
business information of a confidential nature that may be disclosed to him or
developed or derived by him which relates to the business of JMC, its customers
and its business associates. Such proprietary, confidential business information
includes but is not limited to product, research and investment plans,
inventions, processes, technology, designs, business strategies, financial
information, marketing and advertising materials, sales and profit figures,
other employees' personnel information, customer or client identifying
information (including but not limited to customer lists),   particular customer
or client requirements, business forecasts, and other technical and business
information, except as may be required by law.


3. At all times, both during his employment and after its termination, Employee
agrees to keep and hold all proprietary, confidential business information in
strict confidence and trust, and agrees not to use or disclose any such
proprietary, confidential business information without the prior written consent
of JMC, except as may be required to perform his work for JMC or required by
law. Upon termination of his employment with JMC, for whatever reason, Employee
agrees to promptly deliver to JMC all documents and materials of whatever nature
belonging to JMC which pertain to his work at JMC and agrees further that he
will not take with him any documents or materials or copies thereof containing
any proprietary, confidential business information.

 4.    Employee acknowledges that in the event of breach or threatened breach of
this Confidentiality Agreement by him, JMC may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement, and in the
event JMC prevails in any proceeding in connection therewith, Employee agrees to
pay to JMC all costs and expenses including reasonable attorney's fees incurred
in connection therewith.. \
 
5. This Agreement will be governed and interpreted in accordance with the laws
of the State of California.


JETFLEET MANAGEMENT CORP. EMPLOYEE


_________________________ ____________________________
BY:  Toni M. Perazzo, President Michael Magnusson
For  JetFleet Management Corp.
 
 

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF SEPARATION AGREEMENT






SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS


This Separation Agreement and Release of All Claims ("Separation Agreement") is
made and entered into by and between MICHAEL MAGNUSSON, an individual residing
at [Address]  ("Employee") and JETFLEET MANAGEMENT CORP., a corporation with its
principal place of business at 1440 Chapin Avenue, Suite 310, Burlingame, CA
94010  ("Employer" or "Company") to establish the terms and conditions of
Employee's separation from Employer.  Employee and Employer hereby agree as
follows:


1. Separation Date.  Employee's employment with the Company will cease on [  ]
("Separation Date").  Employee hereby resigns, effective as of the Separation
Date, as an employee of the Company.
2. Compensation.  Employee has been paid all salary, accrued vacation, and other
benefits due to Employee through the Separation Date.  The Company will
reimburse Employee for his final expenses in the amount of [  ] within three
business days of the receipt of this signed Separation Agreement.
3. Separation Payment.  Employer agrees to pay Employee on a semi-monthly basis
Employee's Base Salary in effect on the Separation Date, [specify amount] for
the period of time from the Separation Date until August 31, 2019, which is the
end of the term  specified in Employee's Agreement to which this Separation
Agreement is attached.  Accordingly, Employer will pay [specify how many months
between separation and such end of term] base salary, [specify amount to be paid
twice a month based on Base Salary in effect at time of separation] per month,
totaling the gross sum of $ [    ], reduced by all legally required and
previously authorized deductions and withholdings  ("Separation Pay").  The
Company's obligation to provide Employee with the Severance Pay shall be
suspended until the expiration of the seven-day revocation period described in
section 17(g).
4. Health Insurance.  Employee acknowledges that his eligibility to participate
in Employer's current group health insurance policy will cease on the last day
of the calendar month in with the Separation Date occurs.  Any employer
contributions to Employee's group health insurance will cease as of the
Separation Date.  Employee understands that after such date, he may have rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") that
allow him to continue participating in Employer's health plan. Employee
acknowledges that nothing in this section 4 shall prohibit Employer from
changing, withdrawing, or in any way modifying its group health plans, and
nothing herein shall be construed as a guarantee of payment of any particular
claim submitted by Employee to such plans.
5. It is understood and agreed that the Separation Pay constitute(s) the sole
consideration for and settlement in full of any and all potential claims by
Employee against Employer and that Employee would not be entitled to receive any
portion of the sums set forth in section 3 above absent this Separation
Agreement.
6. Employee's Release.  The parties understand and agree that this Separation
Agreement resolves and settles all obligations and differences between Employer
and its past and present owners, partners, investors, officers, directors,
stockholders, affiliates, predecessors, successors, assigns, agents, employees,
representatives and attorneys (the "Releasees") on the one hand, and Employee,
and for each of Employee's past and present agents, assigns, transferees, heirs,
spouses, relatives, executors, attorneys, administrators, employees,
predecessors, affiliates, successors, insurers, and representatives
("Releasors") on the other hand, arising out of Employee's employment with
Employer and the cessation of that employment.  This is a compromise settlement
of all claims and therefore does not constitute an admission of liability on the
part of the Releasees or Employee, or an admission, directly or by implication,
that the Releasees or Employee have individually or collectively violated any
law, rule, regulation, contractual right or any other duty or obligation.  
Releasors irrevocably and unconditionally waive, release and forever discharge,
the Releasees from all claims for relief, causes of action and liabilities,
known or unknown, that Releasors have or may have against any of the Releasees
individually and/or collectively, arising out of, relating to, or resulting
from, any events occurring prior to the execution of this Separation Agreement
including, but not limited to, any claims for relief, causes of action and
liabilities arising out of, relating to, or resulting from, Employee's
employment with Employer or the cessation of that employment.  Nothing contained
herein or elsewhere in this Separation Agreement shall constitute any release or
waiver by Employee of any rights to seek specific performance of any provision
of this Separation Agreement or to bring any action or claim based on any breach
of any covenant contained in this Separation Agreement.
7. Employee's Waiver of Potential and Actual Claims.  It is understood and
agreed that the total amount specified in paragraph 3 above, constitutes the
sole consideration for and settlement in full of any and all claims by Employee
against the Releasees, including claims for costs and attorneys' fees.  It is
expressly understood by Employee that among the various rights and claims being
waived in this release are all claims for breach of any implied or express
contract or covenant; claims for promissory estoppel; claims of entitlement to
any pay (other than the consideration promised in paragraph 3); claims of
wrongful denial of insurance and employee benefits, including, but not limited
to claims for benefits or monies under Employer's benefit plans or any other
plan; claims for wrongful termination, public policy violations, defamation,
invasion of privacy, fraud, misrepresentation, emotional distress or other
common law or tort causes of action; claims of harassment, retaliation or
discrimination under federal, state, or local law; claims based on any federal,
state or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1866, the Civil Rights Act of 1871, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
National Labor Relations Act, the Older Worker's Benefit Protection Act, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act of 1967, 29 U.S.C.  § 621, et seq., the California Fair Employment and
Housing Act, the California Family Rights Act, the California Constitution,
and/or the California Labor Code, including wage and hour issues and claims
arising under Labor Code Section 132a.  This release shall not be interpreted to
require Employee to waive or release Employee's right to file a charge with the
Equal Employment Opportunity Commission ("EEOC") or the National Labor Relations
Board ("NLRB"), however, Employee does waive and release Employee's right to any
monetary recovery or other personal relief should the EEOC, NLRB, or any other
agency pursue claims on Employee's behalf.  This release also does not apply to
any lawsuit brought to challenge the validity of this Separation Agreement under
the ADEA, to enforce the terms of this Separation Agreement, or for claims that
arise under the ADEA after the Separation Agreement becomes effective pursuant
to section 17(g).  The parties acknowledge that Employee may be required to
respond to subpoena(s) to the extent required by law and Employee agrees that
Employee will give prompt written notice to Employer at such time that such
involvement is requested of Employee.
8. Waiver Under CCP § 1542.  Employee waives all rights under § 1542 of the
California Civil Code, which section has been fully read and understood by
Employee or explained to his by his counsel.  Section 1542 provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or his favor at the time of executing the release, which
if known by him or his must have materially affected his or his settlement with
the debtor.
9. Confidential Information Obligation.  Employee agrees that he will keep
confidential all matters, documents and information disclosed to him by the
Employer or to which he has or had access and will not at any time disclose such
materials and information to third parties or use or attempt to use any such
materials and information in any manner which may injure or cause loss or may be
calculated to injure or cause loss, whether directly or indirectly, to the
Employer.  By the Separation Date, Employee shall return to Employer, and will
not retain any copies of, all documents, information and other property of
Employer or Employer's customers or partners in his possession or control,
including, but not limited to: files, notes, memoranda, correspondence,
agreements, draft documents, notebooks, logs, drawings, records, plans,
proposals, reports, forecasts, financial information, specifications,
computer-recorded information, tangible property and equipment, credit cards,
entry cards, identification badges and keys, and any materials of any kind that
contain or embody any proprietary or confidential information of Employer or
Employer's customers or partners (and all reproductions thereof in whole or in
part).  Employee agrees to make a diligent search for any documents, information
and property (as described above) in his possession or control prior to the
Separation Date.  Nothing in this Separation Agreement shall prohibit Employee
from publicly disclosing that he worked for the Company and to publicly disclose
the work he performed, services he provided and accomplishments he achieved
while working for the Company.
10. Nondisparagement.  The parties agree that they will not, at any time now or
in the future, disparage or discredit the other or any of Employer's directors,
officers and employees in any communication.
11. References and Employment Verification.  Employee agrees that he will direct
all requests for verification of his employment with Employer to Toni Perazzo at
Employer.  Employer agrees that it will instruct Toni Perazzo and any successor
to the position he currently holds, to respond to inquiries regarding Employee's
employment with Employer by giving the dates of Employee's employment with
Employer and the last position held by Employee.  If Employer is required by law
to provide other or different information regarding Employee's employment with
Employer, nothing in this Separation Agreement will require Employer to violate
that legal requirement.  In the event Employee directs any request for
information regarding his employment with Employer to anyone other than Toni
Perazzo or his successor, Employer will not be legally responsible for any
responses to said information request(s).
12. Attorneys' Fees.  It is fully understood and agreed that each party shall
pay that party's own attorneys' fees and costs, if any.
13. Arbitration.  It is understood and agreed that if, at any time, a violation
of any term of this Separation Agreement is asserted by any party hereto or any
dispute arises hereunder or related hereto, the parties shall submit such
dispute to binding arbitration before a sole arbitrator in the San Francisco Bay
Area, California.  Such arbitration shall be governed by the American
Arbitration Association's National Rules for the Resolution of Employment
Disputes, which can be viewed at www.adr.org/aaa/faces/rules.  The prevailing
party shall be entitled to recover its reasonable costs and attorneys' fees. 
The parties agree that judgment upon any such award may be ordered in a court
properly having jurisdiction over such claims.
14. Governing Law.  This Separation Agreement shall be interpreted, enforced and
governed by the laws of the State of California without reference to conflicts
of laws principles.
15. Waiver of Age Claims.  Employee fully understands, acknowledges and agrees
that he:
a) is granted a full forty-five (45) days within which to consider this
Separation Agreement before executing it;
b) has carefully read and fully understands all of the terms and provisions of
this Separation Agreement;
c) is, through this Separation Agreement, releasing the Releasees from any and
all claims he may have against any of the Releasees;
d) knowingly and voluntarily agrees to all of the terms and provisions of this
Separation Agreement;
e) knowingly and voluntarily intends to be legally bound by all of the terms and
provisions of this Separation Agreement;
f) was advised to, and has been given an opportunity to, consult an attorney of
his choice before executing this Separation Agreement;
g) has a period of seven (7) days following his execution of this Separation
Agreement to revoke this Separation Agreement and has been and hereby is advised
in writing that this Separation Agreement will not become effective and
enforceable until the revocation period has expired; and
h) understands that any claims under the Federal Age Discrimination in
Employment Act of 1967, 29 U.S.C.  § 621 et seq., that may arise after the date
this Separation Agreement is executed by Employee are not waived.
i)  Informed and Voluntary Execution of Separation Agreement.  Employee
acknowledges and agrees that (i) he has been advised that this Separation
Agreement is a final and binding legal document, (ii) he has had reasonable and
sufficient opportunity to consult with an independent legal representative of
his own choosing before signing this Separation Agreement, (iii) he has either
(A) so consulted with such an independent legal representative of his own
choosing or (B) freely, independently and voluntarily declined to do so, and
(iv) in signing this Separation Agreement he has acted voluntarily of his own
free will and has not relied upon any representation made by the Employer
regarding this Separation Agreement's subject matter or its effect.
16. No Assignment of Claims.  Employee represents and warrants that he has not
transferred or assigned to any person or entity any rights, claims and/or causes
of action released herein.
17. Successors.  It is understood and agreed that this Separation Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
heirs, administrators, representatives, including, but not limited to,
attorneys, executors, successors, and assigns.
18. Severability.  The parties agree that if any provision of this Separation
Agreement is declared or determined by any court of competent jurisdiction to be
illegal, invalid, or unenforceable, the legality, validity, and enforceability
of the remaining parts, terms, or provisions shall not be affected thereby, and
said illegal, unenforceable or invalid part, term, or provision shall be deemed
not to be part of this Separation Agreement.
19. Ambiguity.  It is agreed that the general rule pertaining to the
construction of contracts, that ambiguities are to be construed against the
drafter, shall not apply to this Separation Agreement.
20. Entire Separation Agreement.  Except as specifically stated herein, this
Separation Agreement sets forth the entire Separation Agreement between the
parties relating to the rights herein and the obligations herein assumed, and
supersedes any and all previous negotiations, Separation Agreements and/or
understandings of any kind relating to the subject matter hereof.  Any oral
representations or modifications concerning this Separation Agreement shall be
of no force or effect.  This Separation Agreement can be modified only in the
form of a writing signed by both parties hereto.
21. No Claims.  The Company represents that it is not aware of any claims it may
have against Employee.


HAVING READ the foregoing, consisting of this and five (5) other typewritten
pages, the parties hereby voluntarily sign below and execute this Separation
Agreement.
PLEASE READ CAREFULLY.  THIS SEPARATION AGREEMENT INCLUDES THE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


DATED:_________________
"EMPLOYEE"
By:_________________________________
       Michael Magnusson
 
 
 
DATED:_________________
"EMPLOYER"
JETFLEET MANAGEMENT CORP.
By:_________________________________
      Toni M. Perazzo President









 